Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 02/16/2022
Claims 1 – 18 have been examined; wherein claims 1, 6, 7, 12, 13, and 18 have been amended.
Claims 1 – 18 are being finally rejected.

Response to Amendment
Claim objections for claims 1 – 18 are withdrawn in view of Applicant’s amendments.

Response to Amendment
Applicants’ arguments with respect to claims 1 – 18 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments. See Jost et al. (Pub. No. US 2017/0032088 A1.)

Claim Objections
Claims 1 – 18 are objected to because of the following informalities:  
Claim 1
	Line 38; insert --the-- before “second provider feature data”. 

Claims 2 – 6 
	These claims are dependent claims of claim 1; therefore, they inherit deficiencies of the claim 1. 
Claim 7
	Line 37; insert --the-- before “second provider feature data”. 
	Line 38; insert --the-- before “second member feature data”.
	Lines 47 – 48; change “the one or more processors” to --the processor--.
Claims 8 – 12 
	Change “when executed by a processor” to --when executed by the processor--.
Claim 13
	Line 36; insert --the-- before “second provider feature data”. 
	Line 37; insert --the-- before “second member feature data”.
Claims 14 – 18 
	These claims are dependent claims of claim 13; therefore, they inherit deficiencies of the claim 13. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jost et al. (Pub. No. US 2017/0032088 A1; hereinafter Jost.) 

Claim 1
Jost teaches a computer-implemented method for dynamically updating a user interface (Jost; [0090] This invention uses non-parametric statistics and mathematical probability techniques to analyze historical healthcare claims data and to create a "characterization template" or "characterization scoring model" based on current and historical data…; [0126] …The characterization score, reason codes, recommended treatment and action, along with the claim, is then displayed systematically so an investigations analyst can review…) the method comprising: 
identifying, by one or more processors, a group of users, the group of users comprising one or more member identifiers and one or more provider identifiers (Jost; [0090] …This model can then be used to score current, incoming claims, providers, beneficiaries or healthcare merchants…; [0067] 8) Likelihood of a fraudulent provider healthcare merchant identity (identifier) or business. [0076] 8) Likelihood of a fraudulent beneficiary identity (identifier).);
storing, by the one or more processors, a first communication record corresponding to a first communication for a first transaction by a first user of the group of users, the first communication record comprising first communication data describing a first communication medium type of the first communication (Jost; [0090] This invention uses non-parametric statistics and mathematical probability techniques to analyze historical healthcare claims data (first transaction, first communication record)…; [0127] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (first transaction) housed at a healthcare Claim Payer or Processors Module 101…; Fig. 4, [0126] The overall scoring process is shown in FIG. 4. For example, the patient or beneficiary 10 visits the provider's office and has a procedure 12 performed, and a claim (communication medium type) is submitted at 14…); 
storing, by the one or more processors, an indication associated with a first transaction record for the first transaction, the indication indicating that the  first communication has occurred for the first transaction (Jost; [0090] This invention uses non-parametric statistics and mathematical probability techniques to analyze historical healthcare claims data (first transaction, indication)…; [0127] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (first transaction) housed at a healthcare Claim Payer or Processors Module 101…; Fig. 4, [0126] The overall scoring process is shown in FIG. 4. For example, the patient or beneficiary 10 visits the provider's office and has a procedure 12 performed, and a claim (communication medium type, indication) is submitted at 14…), the first transaction record comprising first transaction data describing at least a first provider identifier of the one or more provider identifiers for the first transaction and a first member identifier of the one or more member identifier for the first transaction (Jost; [0127] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (first transaction) housed at a healthcare Claim Payer or Processors Module 101…; Fig. 4, [0126] …Claims are sorted and ranked within decision strategies based upon user empirically derived criteria, such as score, specialty, claim dollar amount, illness burden, geography, etc…; [0044] 5) Dollar amount submitted per patient to be paid [0043] 4) Amount of provider effort expended [0045] 6) Distance from provider to beneficiary [0046] 7) Fee amount submitted per claim [0047] 8) Sum of all dollars submitted for reimbursement in a claim [0048] 9) Number of procedures in a claim [0058] 19) Ratio of effort required to treat the diagnosis compared to the amount billed on the claim); 
aggregating, by the one or more processors, a set of training data to train (Jost; Fig. 5, [0127 – 0136] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (training data) housed at a healthcare Claim Payer or Processors Module 101…This data and the processes described in FIG. 5 are used to build a characterization score model that will then be deployed in a production environment described in FIG. 6…), the set of training data comprising: (i) first communication feature data determined based at least in part on at least a portion of the first communication data, (ii) first transaction feature data determined based at least in part on at least a portion of the first transaction data, (iii) first provider feature data associated with the first provider identifier, (iv) first member feature data associated with the first member identifier, and (v) first user data associated with the first user (Jost; [0127] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (first transaction, training data) housed at a healthcare Claim Payer or Processors Module 101…; [0044] 5) Dollar amount submitted per patient to be paid [0043] 4) Amount of provider effort expended [0045] 6) Distance from provider to beneficiary [0046] 7) Fee amount submitted per claim [0047] 8) Sum of all dollars submitted for reimbursement in a claim [0048] 9) Number of procedures in a claim [0058] 19) Ratio of effort required to treat the diagnosis compared to the amount billed on the claim.); 
after training [using the set of training data (Jost; [0127] …This data and the processes described in FIG. 5 are used to build a characterization score model that will then be deployed in a production environment described in FIG. 6…), receiving, by the one or more processors, a second transaction record, the second transaction record corresponding to a second transaction and comprising second transaction data describing at least a second provider identifier of the one or more provider identifiers for the second transaction and a second member identifier of the one or more member identifiers for the second transaction (Jost; Fig. 6, [0137 – 0139] Referring now to FIG. 6 as a perspective view of the technology, data system flow and system architecture of the Score Calculation, Validation and Deployment Process there is shown a source of current healthcare claim data sent from Healthcare Claim Payers or (second transaction record, second transaction data) aggregated to the Provider, Healthcare Merchant or Patient/Beneficiary level in real time or batch…The data is then sent via a secure transmission device to the Score Model Deployment and Validation System Application Programming Interface Module 203 and then to the Data Security Module 204 within the scoring deployment system for un-encryption. Each individual claim data field is then checked for valid and missing values and is reviewed for duplicate submissions in the Data Preprocessing Module 205…; [0044] 5) Dollar amount submitted per patient to be paid [0043] 4) Amount of provider effort expended [0045] 6) Distance from provider to beneficiary [0046] 7) Fee amount submitted per claim [0047] 8) Sum of all dollars submitted for reimbursement in a claim [0048] 9) Number of procedures in a claim [0058] 19) Ratio of effort required to treat the diagnosis compared to the amount billed on the claim. [0067] 8) Likelihood of a fraudulent provider healthcare merchant identity (identifier) or business. [0076] 8) Likelihood of a fraudulent beneficiary identity (identifier)); 
identifying, by the one or more processors, a first user interface request associated with the second transaction by a second user of the group of users (Jost; Fig. 4, [0126] The overall scoring process is shown in FIG. 4. For example, the patient or beneficiary 10 visits the provider's office and has a procedure 12 performed, and a claim is submitted at 14. The claim is submitted by the provider (second user, third user)…; Fig. 6, [0137 – 0139] Referring now to FIG. 6 as a perspective view of the technology, data system flow and system architecture of the Score Calculation, Validation and Deployment Process there is shown a source of current healthcare claim (second transaction) sent from Healthcare Claim Payers or Claims Processor Module 201 for scoring the current claim or batch of claims aggregated to the Provider, Healthcare Merchant or Patient/Beneficiary level (second user, third user) in real time or batch…) and a second user interface request associated with the second transaction by a third user of the group of users (Jost; Fig. 6, [0137 – 0139] Referring now to FIG. 6 as a perspective view of the technology, data system flow and system architecture of the Score Calculation, Validation and Deployment Process there is shown a source of current healthcare claim data (second transaction) sent from Healthcare Claim Payers or Claims Processor Module 201 for scoring the current claim or batch of claims aggregated to the Provider, Healthcare Merchant or Patient/Beneficiary level (second user, third user) in real time or batch…The data is then sent via a secure transmission device to the Score Model Deployment and Validation System Application Programming Interface Module 203 and then to the Data Security Module 204 within the scoring deployment system for un-encryption. Each individual claim data field is then checked for valid and missing values and is reviewed for duplicate submissions (third user submits same second transaction) in the Data Preprocessing Module 205. Duplicate and invalid claims are sent to the Invalid Claim and Possible Fraud File 206 for further review or sent back to the claim payer for correction or deletion…);
in response to the first user interface request, determining, by the one or more processors, a first predicted relevancy score for the second transaction record [, and based at least in part on second provider feature data associated with the second provider identifier, second member feature data associated with the second member identifier, and second user data associated with the second user, the first predicted relevancy score indicative of a first predicted relevance of the second transaction to the second user (Jost; Fig. 6, [0139] A copy of the individual valid current claim or batch of claims (second transaction) is also sent from the Appended Data Processing Module 211 to the G-Value Standardization Module 214 in order to create claim level variables for the characterization score model…; [0142 – 0143] …All of the transformed "T-Values" for the characterization variables for one observation, for example a particular provider, healthcare merchant, claim or beneficiary, are then combined and transformed by combining them into one "overall" value, a characterization score, that represents the likelihood that this particular transaction or observation, provider, healthcare merchant, claim or beneficiary, is "normal", "typical" or "good"…; [0129] A copy of claim data is sent from the Appended Data Processing Module 112 to the Claim Historical Summary Statistics Module 115 where the individual values of each claim are accumulated into a claim characterization score using calculated variables by industry type or segment, provider, healthcare merchant, patient, specialty and geography. Examples of individual claim variables include, for example, but are not limited to: fee amount submitted per claim, sum of all dollars submitted for reimbursement in a claim, number of procedures in a claim, number of modifiers in a claim, change over time for amount submitted per claim, number claims submitted in the last 30/60/90/360 days, total dollar amount of claims submitted in the last 30/60/90/360 days, comparisons to 30/60/90/360 trends for amount per claim and sum of all dollars submitted in a claim, ratio of current values to historical periods compared to peer group, time between date of service and claim date, See Fig. 2 & associated texts); 
In response to the second user interface request, determining, by the one or more processors, a second predicted relevancy score for the second transaction record [, and based at least in part on second provider feature data associated with the second provider identifier, second member feature data associated with the second member identifier, and third user data associated with the third user, the second predicted relevancy score indicative of a second predicted relevance of the second transaction to the third user (Jost; Fig. 6, [0139] A copy of the individual valid current claim or batch of claims (second transaction) is also sent from the Appended Data Processing Module 211 to the G-Value Standardization Module 214 in order to create claim level variables for the characterization score model…; [0142 – 0143] …All of the transformed "T-Values" for the characterization variables for one observation, for example a particular provider, healthcare merchant, claim or beneficiary, are then combined and transformed by combining them into one "overall" value, a characterization score, that represents the likelihood that this particular transaction or observation, provider, healthcare merchant, claim or beneficiary, is "normal", "typical" or "good"…; [0129] A copy of claim data is sent from the Appended Data Processing Module 112 to the Claim Historical Summary Statistics Module 115 where the individual values of each claim are accumulated into a claim characterization score using calculated variables by industry type or segment, provider, healthcare merchant, patient, specialty and geography. Examples of individual claim variables include, for See Fig. 2 & associated texts); 
storing, by the one or more processors, the first predicted relevancy score and the second predicted relevancy score in a data structure (the characterization scores are stored); 
response to the first user interface request, dynamically providing, by the one or more processors, a first interactive user interface for display of at least a first portion of the second transaction data base at least in part on the first predicted relevancy score on a first computing entity associated with the second user (Jost; Fig. 4, [0126] … The characterization score, reason codes, recommended treatment and action, along with the claim, is then displayed systematically so an investigations analyst can review. Monitoring the performance of each strategy treatment allows users to optimize each of their strategies to encourage good providers with enticements or to send notices to good providers whose scores are beginning to deteriorate…); and
in response to the second user interface request, dynamically providing, by the one or more processors, a second interactive user interface for display of at least a second portion of the second transaction data based at least in part on the second predicted relevancy score on a second computing entity associated with the third user (Jost; Fig. 4, [0126] … The characterization score, reason codes, recommended treatment and action, along with the claim, is then displayed systematically so an investigations analyst can review. Monitoring the performance of each strategy treatment allows users to optimize each of their strategies to encourage good providers with enticements or to send notices to good providers whose scores are beginning to deteriorate…)
But, Jost does not explicitly teach train one or more artificial neural networks; determining a first predicted relevancy score for the second transaction record using the one or more artificial neural networks; determining a second predicted relevancy score for the second transaction record using the one or more artificial neural networks.
However, Jost’s admitted prior art (AAPA) in paragraph [0025] discloses 
train one or more artificial neural networks (AAPA; [0025] Pat. No.: 6,253,186… The storage device includes a claims data file for storing information relating to a plurality of claims submitted for payment by a selected supplier or provider, one or more encoding lookup tables for use with the claims data file to produce an encoded claims data file, and a neural network program for analyzing the encoded data to produce an indicator of potentially fraudulent activity…);
determining a first predicted relevancy score for the second transaction record using the one or more artificial neural networks (AAPA; [0025] Pat. No.:  The storage device includes a claims data file for storing information relating to a plurality of claims submitted for payment by a selected supplier or provider, one or more encoding lookup tables for use with the claims data file to produce an encoded claims data file, and a neural network program for analyzing the encoded data to produce an indicator (score) of potentially fraudulent activity. The indicator may be compared to a predetermined threshold value by the apparatus or method to identify fraudulent suppliers…); 
determining a second predicted relevancy score for the second transaction record using the one or more artificial neural networks (AAPA; [0025] Pat. No.: 6,253,186… The storage device includes a claims data file for storing information relating to a plurality of claims submitted for payment by a selected supplier or provider, one or more encoding lookup tables for use with the claims data file to produce an encoded claims data file, and a neural network program for analyzing the encoded data to produce an indicator (score) of potentially fraudulent activity. The indicator may be compared to a predetermined threshold value by the apparatus or method to identify fraudulent suppliers…)
Jost and AAPA are in the same analogous art as they are in the same field of endeavor, collecting and analyzing data.  Therefore, it would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention, to incorporate AAPA teachings into Jost invention to utilize neural networks to determine Jost characterization score as suggested by AAPA ([0025].)

Claim 2
responsive to a configurable time period of inaction elapsing, updating the first predicted relevancy score, the second predicted relevancy score, or both (Jost; [0129] A copy of claim data is sent from the Appended Data Processing Module 112 to the Claim Historical Summary Statistics Module 115 where the individual values of each claim are accumulated into a claim characterization score using calculated variables by industry type or segment, provider, healthcare merchant, patient, specialty and geography. Examples of individual claim variables include… number claims submitted in the last 30/60/90/360 days… time between date of service and claim date…)

Claim 3
Jost also teaches responsive to detection of an action occurring related to the second transaction, updating the first predicted relevancy score, the second predicted relevancy score, or both (Jost; Fig. 6, [0139] A copy of the individual valid current claim or batch of claims (second transaction) is also sent from the Appended Data Processing Module 211 to the G-Value Standardization Module 214 in order to create claim level variables for the characterization score model…; [0142 – 0143] …All of the transformed "T-Values" for the characterization variables for one observation, for example a particular provider, healthcare merchant, claim or beneficiary, are then combined and transformed by combining them into one "overall" value, a characterization score, that represents the likelihood that this particular transaction or observation, provider, healthcare merchant, claim or beneficiary, is "normal", "typical" or "good"…; see Fig. 2 & associated texts)

Claim 4
Jost teaches trainingbased at least in part on the set of training data (Jost; Fig. 5, [0127 – 0136] Referring now to FIG. 5 as a perspective view of the technology, data system flow and system architecture of the Historical Data Summary Statistical Calculations there is a plurality of sources of historical data (training data) housed at a healthcare Claim Payer or Processors Module 101…This data and the processes described in FIG. 5 are used to build a characterization score model that will then be deployed in a production environment described in FIG. 6…)
Jost’s AAPA teaches training the one or more neural networks  The storage device includes a claims data file for storing information relating to a plurality of claims submitted for payment by a selected supplier or provider, one or more encoding lookup tables for use with the claims data file to produce an encoded claims data file, and a neural network program for analyzing the encoded data to produce an indicator (score) of potentially fraudulent activity. The indicator may be compared to a predetermined threshold value by the apparatus or method to identify fraudulent suppliers…) Motivation for incorporating AAPA into Jost is the same as motivation in claim 1.

Claim 5
Jost also teaches dynamically pushing an update to the user interface (Jost; [0126] …The characterization score, reason codes, recommended treatment and 

Claim 6
Jost also teaches determining a predicted relevancy score for each of the first plurality of claims (Jost; Fig. 6, [0139] A copy of the individual valid current claim or batch of claims is also sent from the Appended Data Processing Module 211 to the G-Value Standardization Module 214 in order to create claim level variables for the characterization score model…; [0143] All of the transformed "T-Values" for the characterization variables for one observation, for example a particular provider, healthcare merchant, claim or beneficiary, are then combined and transformed by combining them into one "overall" value, a characterization score, that represents the likelihood that this particular transaction or observation, provider, healthcare merchant, claim or beneficiary, is "normal", "typical" or "good"…)

Claim 7
This is a computer program product version of the rejected computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  a computer program product comprising a non-transitory computer readable medium having computer program instructions (Jost; [0127] …An API is here defined as an interaction between two or more computer systems that is implemented by a software program that enables the efficient transfer of data between two or more systems…)

Claim 8
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 12


Claim 13
This is a computing system version of the rejected computer-implemented method version in claim 1; therefore, it is rejected for the same reasons.  Furthermore, Jost also teaches a computing system comprising a non-transitory computer readable storage medium and one or more processors (Jost; [0127] …An API is here defined as an interaction between two or more computer systems that is implemented by a software program that enables the efficient transfer of data between two or more systems…)

Claim 14
This limitation is already discussed in claim 2; therefore, it is rejected for the same reasons.

Claim 15
This limitation is already discussed in claim 3; therefore, it is rejected for the same reasons.

Claim 16
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 17
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 18
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733. The examiner can normally be reached 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192